EXECUTION COPY

Exhibit 10.66

Insourcing Agreement

This Insourcing Agreement (this “Agreement”) is made as of this 28th day of
November 2016 (the “Effective Date”) by and between Iridium Satellite LLC, a
Delaware limited liability company (“Iridium”) with offices at 1750 Tysons
Boulevard, Suite 1400, McLean, Virginia 22102 and The Boeing Company, acting
through its Satellite Systems business, a Delaware corporation, with offices
located at 13100 Space Center Blvd, Houston, TX 77059 (hereinafter referred to
as “Boeing”). Iridium and Boeing shall be referred to hereinafter individually
as a “Party,” or together as the “Parties.”

RECITALS:

A.WHEREAS, Iridium operates a mobile voice and data satellite communications
network that spans the entire globe;  

B.WHEREAS, Boeing is a satellite manufacturer, and also provides satellite
operations and grounds systems support services;

C.WHEREAS, since 2000, a predecessor and multiple affiliates of Iridium have
contracted for Boeing to provide certain operations and maintenance services for
the Iridium satellite constellation and ground systems (the “Iridium Program”);

D.WHEREAS, Boeing provides other services for Iridium under multiple contracts
that Iridium has in place with commercial and U.S. Government customers;

E.WHEREAS, Iridium desires to bring in-house and perform operations and
maintenance services for the Iridium satellite constellation and ground systems
previously performed by Boeing (as provided in this Agreement, the
“Insourcing”); and

F.WHEREAS, in order to accomplish the Insourcing, Iridium has asked Boeing (1)
to consent to early termination of existing operations and maintenance services
agreements in place between Iridium and Boeing and (2) to assist Iridium in its
efforts to offer employment to a specified subset of Boeing employees currently
supporting the Iridium program.

NOW THEREFORE, in consideration of the foregoing premises, the mutual promises,
covenants and conditions contained herein, and other good and valuable
consideration acknowledged by the Parties, the Parties hereto, intending to be
legally bound, agree as follows:

1.

Definitions.

Capitalized terms used in this Agreement without definition shall have the
meaning ascribed to them in Exhibit A.

2.

Scope of the Agreement.  As provided in and subject to the terms and conditions
hereof:

 

2.1

The Parties agree that, in an effort, among other things, to assist Iridium in
meeting internal affordability objectives, they will work together to support
the Insourcing. As part of the Insourcing, the Parties will work together to
terminate existing operations and maintenance services agreements in place
between the Parties (referred to herein as the “Commercial Agreements”) as of
the Insourcing Date. Iridium will make employment offers to the one-hundred and
thirty-nine (139)

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Iridium and Boeing Proprietary Information

--------------------------------------------------------------------------------

EXECUTION COPY

 

existing Boeing employees that support the Iridium Program identified on Exhibit
B-1 (“Covered Employees”).  [***].  

 

2.2

Additionally, the Parties will work together to:

 

(1)

[***]; and

 

(2)

Create a communications plan for this transaction.

3.

Insourcing.

 

3.1

Employees.  Iridium and Boeing shall take the steps and perform the obligations
specified in Exhibit B, so as to facilitate the employment, effective upon the
Insourcing Date, of the Covered Employees by Iridium, , all subject to and as
provided in Exhibit B.  In the event that [***] Iridium and Boeing agree to
[***].

 

3.2

Contractors. With respect to the subcontractors listed on Exhibit C, Boeing
agrees to [***].

 

3.3

U.S. Government Indemnification.  Iridium and Boeing agree to jointly give any
notices to third parties required as a result of this transaction pursuant to
the agreement entered into by a predecessor of Iridium with the U.S. Government
entitled Indemnification Contract (DCA100-01-C-3001), as amended on September
10, 2010.

 

3.4

[***] Agreement. Iridium agrees to [***]. Iridium and Boeing agree to [***]. To
that end, Iridium agrees to [***]. Alternatively, should [***] Iridium agrees to
[***].

 

3.5

Commercial Agreements; Development Services Agreement. Iridium and Boeing agree
that subject to the Insourcing and effective upon the Insourcing Date, all of
the Commercial Agreements listed on Exhibit D-1 (the “Existing Agreements”), and
all task orders thereunder, shall be terminated.  Prior to or on the Insourcing
Date, Iridium and Boeing agree to enter into an agreement for the future
provision of certain services by Boeing to Iridium substantially in the form of
Exhibit D-2 (the “Development Services Agreement” or “DSA”).  The Parties agree
that the DSA will include the key terms set in Exhibit F without revision. In
conjunction with execution of the Development Services Agreement, Boeing and
Iridium shall [***]. The Parties will [***].

 

3.6

Communications plan.  Iridium and Boeing agree to cooperate and coordinate on
the implementation of communications related to the Insourcing, as provided in
Exhibit G.

4.

Payment.

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Iridium and Boeing Proprietary Information

 

2

 

 

--------------------------------------------------------------------------------

EXECUTION COPY

 

4.1

Charge.  Iridium shall pay Boeing $5.5 million in two installments: $2.75
million on December 30, 2016 and $2.75 million on December 29, 2017.

 

4.2

Other charges. Except for other payment requirements specified in this Agreement
and other payment requirements specifically provided in the Development Services
Agreement (including [***]), the foregoing constitutes the total consideration
payable to Boeing under this Agreement and no other fees or charges of any kind
whatsoever shall be payable or reimbursable under this Agreement in respect of
either party’s performance of its obligations hereunder, provided however, that
the foregoing shall in no way relieve Iridium of any payment obligation for
services owed or becoming due pursuant to the Existing Agreements or the
Development Services Agreement.

5.

Representations and Warranties.

 

5.1

Authority.

 

5.1.1

Boeing represents and warrants to Iridium that:

 

a.

Boeing has all requisite power and authority, and has taken all action
necessary, to sign and deliver this Agreement, to consummate the transactions
contemplated hereby and to perform its obligations hereunder.  This Agreement
has been duly signed and delivered by Boeing and, assuming that this Agreement
is the valid and binding obligation of Iridium, is a legal, valid and binding
obligation of Boeing enforceable against Boeing in accordance with its terms,
except as limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws relating to creditor’s rights generally or by equitable principles
(whether considered in an action at law or in equity).

 

b.

No notice to, declaration, filing or registration with, or authorization,
consent or approval of, or permit from, any domestic or foreign governmental or
regulatory body or authority, or any other Person, is required to be made or
obtained by Boeing in connection with the execution, delivery and performance of
this Agreement and the consummation of the transactions contemplated herein.
Neither the execution nor delivery by Boeing of this Agreement, nor the
consummation of the transactions contemplated hereby will result in a violation
of or conflict with any Applicable Law, order, arbitration award, judgment,
decree or other similar restriction to which Boeing is subject.

 

5.1.2

Iridium represents and warrants to Boeing that:

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Iridium and Boeing Proprietary Information

 

3

 

 

--------------------------------------------------------------------------------

EXECUTION COPY

 

a.

Iridium has all requisite power and authority, and has taken all action
necessary, to sign and deliver this Agreement, to consummate the transactions
contemplated hereby and to perform its obligations hereunder.  This Agreement
has been duly signed and delivered by Iridium and, assuming that this Agreement
is the valid and binding obligation of Boeing, is a legal, valid and binding
obligation of Iridium enforceable against Iridium in accordance with its terms,
except as limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws relating to creditor’s rights generally or by equitable principles
(whether considered in an action at law or in equity).

 

b.

No notice to, declaration, filing or registration with, or authorization,
consent or approval of, or permit from, any domestic or foreign governmental or
regulatory body or authority, or any other Person, is required to be made or
obtained by Iridium in connection with the execution, delivery and performance
of this Agreement and the consummation of the transactions contemplated herein.
Neither the execution nor delivery by Iridium of this Agreement, nor the
consummation of the transactions contemplated hereby will result in a violation
of or conflict with any Applicable Law, order, arbitration award, judgment,
decree or other similar restriction to which Iridium is subject.

6.

Limit of Liability.

 

6.1

Limitation on Damages. EXCEPT FOR [***] IRIDIUM [***] RESPECTIVE DIVISIONS,
SUBSIDIARIES, THE ASSIGNEES OF [***], AFFILIATES, SUBCONTRACTORS, AND SUPPLIERS
NOR [***] RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS SHALL HAVE ANY
OBLIGATION OR LIABILITY TO [***] HEREUNDER FOR [***].

 

6.2

For the purpose of this section, each Party includes the Party, its divisions,
subsidiaries, the assignees of each, subcontractors, suppliers and affiliates,
and their respective directors, officers, employees and agents.

7.

Indemnification.

 

7.1

Iridium Employment Indemnification.  Iridium shall pay, defend, indemnify and
hold harmless Boeing and Boeing’s Indemnitees from and against any Claim based
on any allegations by the Covered Employees related to (i) a violation of any
Applicable Law for the protection of persons or members of a protected class or
category of persons by Iridium, including unlawful discrimination that occur
after

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Iridium and Boeing Proprietary Information

 

4

 

 

--------------------------------------------------------------------------------

EXECUTION COPY

 

the time the applicable Covered Employee becomes an employee of Iridium; (ii)
work-related injury, except as may be covered by Iridium’s workers’ compensation
plan for injuries, caused by Iridium, that occur after the applicable Covered
Employee becomes an employee of Iridium, or death caused by Iridium after the
time the applicable Covered Employee becomes an employee of Iridium; (iii)
employee benefits of Iridium vested or otherwise owed by Iridium to Covered
Employees; (iv) any misrepresentations, oral or written, made by Iridium to
Covered Employees in connection with the transaction contemplated hereby; and
(v) any other aspect of the employment relationship with Iridium or termination
thereof by Iridium (including Claims for breach of an express or implied
contract of employment).

 

7.2

[***] Indemnification. [***] shall pay, defend, indemnify and hold harmless
[***] and [***] Indemnitees from and against any Claim based on [***].

 

7.3

Procedures.  

 

7.3.1

The party claiming indemnification for any third party claim covered by this
Article 7 (the “Indemnified Party”) shall give prompt written notice thereof to
the other party from whom indemnification is sought (the “Indemnifying
Party”).  

 

7.3.2

Failure to give prompt notice shall not affect the indemnification obligations
hereunder in the absence of actual prejudice to the Indemnifying Party.  

 

7.3.3

The Indemnifying Party shall have the right at its own expense to participate in
or, if the Indemnifying Party, within thirty (30) days after its receipt of the
Indemnified Party’s written notice of a claim pursuant to Section 7.3.1
acknowledges in writing its indemnification responsibility for such claim and so
elects, to assume control of the defense of such claim with counsel reasonably
acceptable to the Indemnified Party.

 

7.3.4

If the Indemnifying Party has assumed control of the defense of any such claim,
the Indemnified Party shall cooperate in all reasonable respects with the
Indemnifying Party.

 

7.3.5

If the Indemnifying Party has assumed control of the defense of any such claim,
the Indemnifying Party shall not be liable to the Indemnified Party for any
legal expenses incurred thereafter by Indemnified Party, and the Indemnified
Party shall have the right to participate in the defense of such claim at its
own expense.

 

7.3.6

Notwithstanding the foregoing, if (i) the Indemnifying Party does not promptly
assume the defense of any such claim following notice of its

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Iridium and Boeing Proprietary Information

 

5

 

 

--------------------------------------------------------------------------------

EXECUTION COPY

 

election to do so, or (ii) the Indemnified Party reasonably concludes that there
may be defenses available to it which are different from or additional to those
available to the Indemnifying Party and which could reasonably be expected to
result in a conflict of interest or prejudice to the Indemnified Party if both
parties were represented by the same counsel, then the Indemnified Party shall
have the right to undertake the defense and settlement of such claim with
counsel of its own choosing.  No settlement of a claim that involves a remedy
other than the payment of money by the Indemnifying Party shall be entered into
without the consent of the Indemnified Party, which consent shall not be
unreasonably withheld or delayed.  

8.

Confidentiality. The Parties agree that all Proprietary Information shared under
this Agreement shall be subject to and protected under the terms and conditions
of the agreements set forth in Exhibit E.

9.

Dispute Resolution.

 

9.1

Dispute Resolution Procedure.  In the event of any dispute, controversy or claim
arising out of, in connection with or relating to this Agreement, including any
question regarding its formation, existence, validity, enforceability,
performance, interpretation, breach or termination (a “Dispute”), it shall be
resolved as specified in this Article 9.

 

9.1.1

Upon the written request of either Party, each of the Parties shall appoint a
designated representative who, in the case of Iridium, shall be an Executive
Vice President (or more senior corporate officer), and in the case of Boeing, a
Vice President (or more senior corporate officer), or their designee, who does
not devote substantially all of his or her time to performance under this
Agreement, to meet for the purpose of endeavoring to resolve such dispute. Such
representatives shall discuss the problem and negotiate in good faith in an
effort to resolve the dispute promptly and without the necessity of any formal
proceeding relating thereto.  No agreement achieved or settlement offer made
under this dispute resolution process shall be binding on either Party unless
set forth in a writing executed by the Parties hereto.

 

9.1.2

If any Dispute arises between the Parties, and the Dispute has not been resolved
by the designated representatives within ten (10) Business Days after being
referred to them in accordance with Section 9.1.1, or such longer period as
agreed to in writing by the Parties, each Party shall, have the right to
commence a proceeding as provided in Section 9.2.

 

9.2

Arbitration.  

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Iridium and Boeing Proprietary Information

 

6

 

 

--------------------------------------------------------------------------------

EXECUTION COPY

 

9.2.1

Subject to Section 9.1 and 9.3, any Dispute shall be finally resolved by
arbitration administered by the American Arbitration Association in accordance
with its Commercial Arbitration Rules and Mediation Procedures (the “AAA
Rules”).  Claims shall be heard by a single arbitrator.    

 

9.2.2

The place of arbitration shall be Los Angeles, California.

 

9.2.3

Hearings will take place pursuant to the standard procedures of the Commercial
Arbitration Rules and Mediation Procedures that contemplate in person
hearings.  Notwithstanding any provision to the contrary in the AAA Rules, each
party shall bear its own costs and expenses and an equal share of the
arbitrators’ and administrative fees and costs of the arbitration.  The parties
agree that failure or refusal of a party to pay its required share of the
deposits for arbitrator compensation or administrative charges shall constitute
a waiver by that party to present evidence or cross-examine witness.  In such
event, the other party shall be required to present evidence and legal argument
as the arbitrator may require for the making of an award.  Such waiver shall not
allow for a default judgment against the non-paying party in the absence of
evidence presented as provided for above.

 

9.2.4

The award of the arbitrator shall be final and binding.  The award shall be
accompanied by a reasoned opinion.  The arbitrator shall not award any damages
that have been excluded by the terms of this Agreement, except as may be
required by statute. Judgment on the award may be entered in any court having
jurisdiction thereof.  

 

9.2.5

Except as may be required by law or as necessary for permissible court
proceedings, such as proceedings to recognize or enforce an award, neither a
Party nor the arbitrator may disclose the existence, content, or the results or
any award of any arbitration hereunder without the prior written consent of both
Parties. Any information submitted during arbitration, any documents submitted
in connection with it, any oral submissions or testimony, or transcripts, or the
results or any award of any arbitration hereunder without the prior written
consent of both Parties.

 

9.2.6

The rule titled “Emergency Measures of Protection” shall not apply.

 

9.3

Injunctive Relief.  Notwithstanding the foregoing, neither party shall be
obligated to follow the procedures set forth in Sections 9.1 or 9.2 to seek
injunctive relief.  The parties agree that all actions and proceedings for such
relief shall be brought in any state or federal court  of competent jurisdiction
and the parties hereby consent

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Iridium and Boeing Proprietary Information

 

7

 

 

--------------------------------------------------------------------------------

EXECUTION COPY

 

to such venue and to the jurisdiction of such courts over the subject matter of
such proceeding and themselves.

10.

Non-solicitation. Except as permitted pursuant to Section 3.1, from the date
hereof until twelve (12) months after the Insourcing Date, neither party shall
knowingly and directly solicit for employment or as an independent contractor
any person employed by the other, if such person was involved in the performance
of the services that are the subject of this Agreement.  This provision (1)
shall not preclude employees of either party from independently pursuing
employment opportunities with the other party on their own initiative or in
response to general solicitations, including but not limited to job postings
published in newspapers, trade publications or websites, and (2) [***].  

11.

Miscellaneous.

 

11.1

Amendments. This Agreement may not be amended, modified, or terminated, other
than as specifically provided herein, and none of its provisions may be waived,
except in writing signed by an authorized representative of both Parties. The
failure by either Party to exercise any of its rights in one instance will not
be deemed a waiver of such rights in the future or a waiver of any other rights
under this Agreement.

 

11.2

Assignment. Neither this Agreement nor any of the rights, interests or
obligations under this Agreement may be assigned or delegated, in whole or in
part, by operation of law or otherwise, by either of the Parties hereto without
the prior written consent, which shall not be unreasonably withheld, of the
other Party hereto, and any such assignment without such prior written consent
shall be null and void.  The Parties agree that such consent shall not be
required for assignments or delegations by a Party to its Affiliates.

 

11.3

Entire Agreement. This Agreement, together with all Exhibits hereto, constitutes
the entire agreement between the Parties and supersedes all prior
understandings, commitments, and representations, with respect to the subject
matter hereof.

 

11.4

Governing law. This Agreement and all disputes, claims or controversies arising
out of, in connection with or relating to this Agreement, including any question
regarding its formation, existence, validity, enforceability, performance,
interpretation, breach or termination, shall be governed by and construed in
accordance with the laws of the State of New York but without regard to its
conflict of law rules.  

 

11.5

Interpretation. Section numbers and captions are provided for convenience of
reference and do not constitute a part of this Agreement.  Any references to a
particular Section of this Agreement shall be deemed to include reference to any
and all subsections thereof.  Any reference to an Exhibit shall be to such
Exhibit to

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Iridium and Boeing Proprietary Information

 

8

 

 

--------------------------------------------------------------------------------

EXECUTION COPY

 

this Agreement, unless otherwise expressly provided. This Agreement is the
result of negotiation between the Parties. The Parties agree that neither Party
shall be deemed to be the drafter of this Agreement, and further that in the
event that this Agreement is ever construed by a court of law, such court shall
not construe this Agreement or any provision of this Agreement against either
Party as the drafter of this Agreement. Except as expressly set forth in this
Agreement, neither Boeing nor Iridium has relied on the representations of the
other Party in entering into this Agreement. Iridium and Boeing are
knowledgeable commercial Parties in the subject matter of this Agreement, which
the Parties negotiated at arms’ length.

 

11.6

Notice.  Any notice or other document or communication required or permitted
hereunder to the Parties hereto shall be deemed to have been duly given only if
in writing and delivered by any of the following methods:  (i) certified U.S.
mail, return receipt requested, postage prepaid, to the address of the receiving
party as set forth below or such other address as such party may dictate
according to the notice provisions hereof (for notice being transmitted entirely
within the United States); (ii) overnight courier service by Federal Express or
other international courier of similar standing and reputation to the address of
the receiving party as set forth below or such other address as such party may
dictate according to the notice provisions hereof; or (iii) hand delivery to the
person specified below or any other person so designated according to the notice
provisions hereof; with a copy of all such notices delivered to counsel
specified below or as such party may dictate in accordance with the notice
provisions hereof.  Notices shall be deemed delivered when received by the party
being notified.  Notice addresses are as follows:  For Boeing: The Boeing
Company, 13100 Space Center Blvd, Houston, TX 77059, attention: [***]; and for
Iridium: Iridium Satellite LLC , 1750 Tysons Boulevard, Suite 1400, Mclean, VA
22102, attention: Chief Legal Officer.

 

11.7

Relationship of the Parties. This Agreement shall not constitute, give effect
to, or otherwise imply a joint venture, partnership, or formal business
organization of any kind between the Parties, and the rights and obligations of
both Parties shall be only those expressly set forth herein. In performing any
obligation created under this Agreement, the Parties agree that each Party is
acting as an independent contractor and not as an employee or agent of the other
Party. Neither Party has any authority hereunder to assume or create any
obligation or responsibility, expressed or implied, on behalf or in the name of
the other Party or to bind the other Party in any way whatsoever.

 

11.8

Release of Information. Except as may be required by applicable law or by the
rules of any national securities exchange or registered securities association,
neither Party shall, without the prior written consent of the other, which
consent shall not be unreasonably withheld, use the name and trademarks of the
other Party or any

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Iridium and Boeing Proprietary Information

 

9

 

 

--------------------------------------------------------------------------------

EXECUTION COPY

 

adaptation thereof, in any publicity, advertising, press releases, marketing
activities, promotional or sales literature, or on any public web site.

 

11.9

Severability. In the event any part of this Agreement is declared legally
invalid or unenforceable by an authorized judicial body, this Agreement shall be
ineffective only to the extent of such invalidity or unenforceability, and such
invalidity or enforceability shall not affect the remaining provisions of this
Agreement, and the Parties shall negotiate in good faith to replace the invalid
or unenforceable provision(s) with a provision that is valid and enforceable and
come nearest to the intention of the Parties underlying the invalid or
unenforceable provisions.

IN WITNESS WHEREOF, the parties to this Agreement have caused it to be executed
by their duly authorized officers as of the Effective Date.

 

IRIDIUM SATELLITE LLC

 

By:  /s/ Matthew J. Desch

Name:  Matthew J. Desch

Title:CEO

 

THE BOEING COMPANY

 

By:  /s/ [***]

Name:  [***]

Title:[***]




*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Iridium and Boeing Proprietary Information

 

10

 

 

--------------------------------------------------------------------------------

EXECUTION COPY

Exhibit A

 

Contract Definitions

“AAA Rules” has the meaning specified in Section 9.2.1.

“Affiliate” of an entity means any entity which, directly or indirectly,
controls, is controlled by or is under common control with such entity, where
control means the ability to direct the affairs of an entity through ownership
of voting interest, contract rights or otherwise.

“Agreement” has the meaning specified in the introduction.

“Applicable Laws” means, as to any Person, the certificate of incorporation and
by-laws or other organizational or governing documents of such Person, all
United States or foreign laws (including, but not limited to, any environmental
laws), treaties, ordinances, judgments, decrees, injunctions, writs, orders and
stipulations of any Governmental Authority, including all voluntary compacts
between Iridium (or its predecessor or Affiliates) and a Governmental Authority
and all statutes, rules, regulations, orders and interpretations thereof of any
federal, state, provincial, county, municipal, regional, environmental or other
Governmental Authority (i) applicable to or binding upon such Person or any of
its property or to which such Person or any of its property is subject or (ii)
having jurisdiction over all or any part of any service provided or to be
performed pursuant to the terms of this Agreement.  For the avoidance of doubt,
“Applicable Laws” includes, without limitation, laws and regulations governing
workplace safety, wages and hours, antidiscrimination, environmental protection,
and import/export compliance.

“Boeing” has the meaning specified in the introduction.

“Business Days” means any weekday other than a day designated as a holiday under
the then applicable Iridium holiday schedule.

“Claims” means any and all actions, causes of action, liabilities, claims,
suits, judgments, liens, awards and damages of any kind and nature whatsoever.

“Commercial Agreements” is defined in Article 2.

“Contract Agency” means a third party entity that employs or contracts with
individuals and provides their services to Boeing or Iridium (or its Affiliates)
such that such individual is not an employee of Boeing or Iridium or its
Affiliates.

“Contractor” means an individual engaged to perform services for Iridium or
Boeing as an independent contractor and not an employee, whether employed by a
Contract Agency or contracted directly to Boeing or Iridium (or its Affiliates).

“Covered Contractors” means the Contractors listed on Exhibit C.

“Covered Employees” is defined in Article 2.

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Iridium and Boeing Proprietary Information

 

11

 

 

--------------------------------------------------------------------------------

EXECUTION COPY

“Covered Services” means any services performed by or on behalf of Boeing by any
of the Covered Employees or Covered Contractors as of the date hereof or prior
to the Insourcing Date.

“Development Services Agreement” is defined in Section 3.5.

“Dispute” has the meaning specified in Section 9.1.

“Effective Date” has the meaning specified in the introduction.

“Existing Agreements” has the meaning specified in Section 3.4.

“Governmental Authority” means any federal, state, municipal, local,
territorial, multi-jurisdictional, or other government department, regulatory
authority, judicial or administrative body, domestic, international or foreign,
including, without limitation, any court, arbitrator, governmental agency or
authority, instrumentality, or other body.

“Indemnified Party” has the meaning specified in Section 7.3.1.

“Indemnifying Party” has the meaning specified in Section 7.3.1.

“Indemnitees” means, with respect to a party entitled to indemnification
hereunder, such party and its Affiliates, and the officers, directors, elected
and appointed officials, employees, agents, successors, and assigns of each of
the foregoing.

“Intellectual Property” means tangible and intangible work product, ideas,
concepts, know-how and information and the writings in which any of the same are
fixed (including, without limitation, all reports, Software, systems, routines,
data models, technical data, processes, designs, code and documentation and
systems, concepts and business information) and all proprietary rights
(including, without limitation, rights under patent, copyright, trade secret and
other similar laws) therein.

“Insourcing” has the meaning specified in the recitals.

“Insourcing Date” means the date set pursuant to Exhibit B as the initial date
of employment by Iridium for the Covered Employees.

“Iridium” has the meaning specified in the introduction.

“Iridium Program” has the meaning specified in the recitals.

“Party” has the meaning specified in the introduction.

“Person” means any natural person, corporation, limited liability company,
limited liability partnership, general partnership, limited partnership, trust,
association, governmental organization or agency, or other legal person or
legally constituted entity of any kind.

“Proprietary Information” has the meaning specified in the Confidentiality
Agreements set forth in Exhibit E.

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Iridium and Boeing Proprietary Information

 

12

 

 

--------------------------------------------------------------------------------

EXECUTION COPY

[***].

[***].

[***].

  




*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Iridium and Boeing Proprietary Information

 

13

 

 

--------------------------------------------------------------------------------

EXECUTION COPY

Exhibit B

Employment Matters

 

[***]




*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Iridium and Boeing Proprietary Information

 

14

 

 

--------------------------------------------------------------------------------

EXECUTION COPY

Exhibit B-1

 

List of Boeing employees, including Covered Employees

 

 

 

 




*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Iridium and Boeing Proprietary Information

 

15

 

 

--------------------------------------------------------------------------------

EXECUTION COPY

Exhibit B-2

 

 

 

[***]

 




*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Iridium and Boeing Proprietary Information

 

16

 

 

--------------------------------------------------------------------------------

EXECUTION COPY

 

Exhibit C

Subcontractors

 

 

1.

[***]

 

2.

[***]

 

3.

[***]

 

4.

[***]

 

5.

[***]

 

6.

[***]

 




*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Iridium and Boeing Proprietary Information

 

17

 

 

--------------------------------------------------------------------------------

EXECUTION COPY

Exhibit D

Commercial Agreement

 

Exhibit D-1

List of Existing Agreements

 

•

Transition, O&M, Engineering Services and Re-Orbit of the Iridium Communications
System (BSC-2000-001), dated May 28, 2010

 

•

Iridium NEXT Support Services Agreement (IS-10-019), dated May 28, 2010

 

•

[***]

 







*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Iridium and Boeing Proprietary Information

 

18

 

 

--------------------------------------------------------------------------------

EXECUTION COPY

Exhibit D-2

Development Services Agreement

 

 




*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Iridium and Boeing Proprietary Information

 

19

 

 

--------------------------------------------------------------------------------

EXECUTION COPY

Exhibit E

Nondisclosure Agreements

 




*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Iridium and Boeing Proprietary Information

 

20

 

 

--------------------------------------------------------------------------------

EXECUTION COPY

Exhibit F

Key Terms – Development Services Agreement

 

[***]




*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Iridium and Boeing Proprietary Information

 

21

 

 

--------------------------------------------------------------------------------

EXECUTION COPY

Exhibit G

Communications Plan

[***]

*** Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Iridium and Boeing Proprietary Information

 

22

 

 